


EXHIBIT 10.61

 

Executive Officer

Grant No. 20    

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

 

STOCK APPRECIATION RIGHTS AGREEMENT - STOCK SETTLED

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants stock
appreciation rights (“SARs”) relating to its common stock, $.01 par value per
share (the “Stock”), to the Grantee named below subject to the restrictions and
vesting conditions set forth in the attachment.  The terms and conditions of the
SARs are set forth in this cover sheet, in the attachment, and in the Company’s
2015 Omnibus Long-Term Incentive Plan (the “Plan”).

 

Grant Date:

 

Name of Grantee:

 

Grantee’s Social Security Number:

 

Number of Shares of Stock Subject to the SARs:

 

SAR Grant Price per
Share:                                                                                                                                                          
$      (At least 100% of Fair Market Value on the Grant Date)

 

Vesting Start Date:

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Secretary.  You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

Executive Officer

Grant No. 20    

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

Stock Appreciation Rights

 

This grant is an award of stock appreciation rights (“SARs”) exercisable for the
number of shares set forth on the cover sheet, subject to the vesting conditions
described below.

 

 

 

Vesting

 

The SARs are only exercisable before they expire and then only with respect to
the vested portion of the SARs.  Subject to the preceding sentence, you may
exercise the SARs, in whole or in part, for a whole number of vested shares not
less than 100 shares, unless the number of shares purchased is the total number
available for purchase under the SARs, by following the procedures set forth in
the Plan and below in this Agreement.

 

Your right to exercise the SARs vests as to one-third (1/3) of the total number
of shares of Stock subject to the SARs, as shown on the cover sheet, on the
first, second and third anniversaries of the Vesting Start Date (“Anniversary
Date”), provided you then continue in Service.  The resulting aggregate number
of vested SARs will be rounded to the nearest whole number, and you cannot vest
in more than the number of SARs shown on the cover sheet.

 

No additional SARs will vest after your Service has terminated for any reason.

 

 

 

Termination after Long-Term Service

 

Notwithstanding the foregoing vesting rules, if you incur a termination of
Service by the Company other than for “Cause” (as defined in the Employment
Agreement), at any time after you have provided fifteen (15) years of Service to
the Company, you shall be one hundred percent (100%) vested in the SARs as of
the date of such termination of Service.

 

 

 

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement

 

Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, then, after the Company’s receipt of
the Severance and Release Documents (as defined in your Employment Agreement)
you shall be 100% vested in the SARs as of the date of the Company’s receipt of
such Severance and Release Documents.

 

As used herein, the term “Employment Agreement” shall mean that certain
Employment Agreement between you and the Company dated           , as the same
may be amended after the date hereof.

 

 

 

Term

 

Your SARs will expire in any event at the close of business at Company
headquarters on the day of the 10th anniversary of the Grant Date, as shown on
the cover sheet.  Your SARs will expire earlier if your Service terminates, as
described below.

 

2

--------------------------------------------------------------------------------


 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your unvested SARs will expire immediately and your vested SARs will
expire at the close of business at Company headquarters on the 90th day after
your termination date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your SARs and the SARs shall immediately expire.

 

 

 

Death

 

If your Service terminates because of your death, then your unvested SARs will
expire immediately and your vested SARs will expire at the close of business at
Company headquarters on the date twelve (12) months after the date of death. 
During that twelve month period, your estate or heirs may exercise the vested
portion of your SARs.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause),  and a vested portion of your SARs has not yet been
exercised, then your SARs will instead expire on the date twelve (12) months
after your termination date.  In such a case, during the period following your
death up to the date twelve (12) months after your termination date, your estate
or heirs may exercise the vested portion of your SARs.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your unvested SARs
will expire immediately and your vested SARs will expire at the close of
business at Company headquarters on the date twelve (12) months after your
termination date.

 

 

 

Extension of Expiration Date

 

Notwithstanding the foregoing, if (i) you are terminated pursuant to Sections
5(a), (c), (d) or (e) of your Employment Agreement, and (ii) you are precluded
from selling in the open market any shares of Stock underlying the SARs for any
portion of the period of time between the date of termination of your Service
and the expiration date of the SARs set forth in the section entitled “Regular
Termination,” “Death” or “Disability” above, as applicable, by reason of any
lock-up agreement restricting your ability to sell such Stock in the open market
or under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), then the expiration date for the SARs shall be extended for a
period of time equal to the number of days that you were precluded from selling
such Stock during the exercise period, provided, however, that the expiration
date shall not be extended pursuant to this section beyond the tenth (10th)
anniversary of the Grant Date.

 

 

 

Leaves of Absence

 

For purposes of this award of SARs, your Service does not terminate when you go
on a bona fide employee leave of absence that was approved by the Company in
writing, if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law.  However, your
Service will be treated as terminating 90 days after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract.  Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

2

--------------------------------------------------------------------------------


 

Notice of Exercise

 

When you wish to exercise this award of SARs, you must notify the Company by
filing the proper “Notice of Exercise” form at the address given on the form. 
Your notice must specify how many SARs you wish to exercise (in a parcel of at
least 100 SARs generally).  Your notice must also specify how the shares of
Stock received on the exercise of your SARs should be registered (in your name
only or in your and your spouse’s names as joint tenants with right of
survivorship).  The notice will be effective when it is received by the Company.

 

If someone else wants to exercise the SARs after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Payment for SARs

 

Upon your exercise of the SARs, the Company shall pay you in shares of Stock an
amount equal to the positive difference (if any) between the Fair Market Value
of a share of Stock on the exercise date and the SAR Grant Price, multiplied by
the number of SARs being exercised.  Any fractional shares of Stock shall be
paid to you in cash.

 

 

 

Withholding Taxes

 

You will not be allowed to exercise the SARs unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the exercise of the SARs.  In the event that the Company determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the exercise or sale of shares arising from this grant, the Company shall
have the right to:  (i) require such payments from you; (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate; or
(iii) withhold shares of Stock subject to the exercised SARs pursuant to this
Agreement in an amount equal to the withholding or other taxes due.

 

 

 

Transfer of SARs

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the SARs.  You
cannot transfer or assign the SARs.  For instance, you may not sell the SARs or
use them as security for a loan.  If you attempt to do any of these things, the
SARs will immediately become invalid.  You may, however, dispose of the SARs in
your will or the SARs may be transferred upon your death by the laws of descent
and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your SARs in any other way.

 

 

 

Retention Rights

 

Neither your SARs nor this Agreement give you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity.  The
Company (and any parent, Subsidiaries or Affiliates) reserve the right to
terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Stock received pursuant to the exercise of your SARs have
been issued.  Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before your
shares are issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding SARs, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the

 

3

--------------------------------------------------------------------------------


 

 

 

Company and ending twelve (12) months following such termination of Service
(A) a forfeiture of any gain recognized by you upon the exercise of SARs or
(B) a forfeiture of any Stock acquired by you upon the exercise of SARs. Unless
otherwise specified in an employment or other agreement between the Company and
you, you take actions in competition with the Company if you directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or are a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of creating, financing, acquiring, investing in and managing
precious metal royalties, precious metal streams and similar interests.  Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by the SARs and the SAR Grant Price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan.  Your SARs shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the SARs.  Any prior agreements, commitments or
negotiations concerning the SARs are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of the grant of the SARs, that in connection with the
exercise of the SARs, you will execute such document(s) as necessary to become a
party to any shareholder agreement or voting trust as the Company may require.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business address and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

4

--------------------------------------------------------------------------------


 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting the SARs you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies.  Please contact the Secretary at (303) 573-1660 to request paper copies
of these documents.

 

 

 

Stock Ownership Requirements

 

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to the SARs together with all other
shares of Stock acquired by you pursuant to any other stock appreciation rights
grant made under the Plan (such 50% to be determined after reducing the shares
of Stock covered by this grant and all other stock appreciation rights grants
made to you under the Plan by the number shares of Stock equal in value to the
amount required to be withheld to pay taxes in connection with the exercise of
the SARs and such other stock appreciation rights grants) until the number of
shares of Stock owned by you equals or exceeds       .  If the number of shares
of Stock owned by you exceeds       , you may dispose of the shares of Stock
acquired pursuant to the SARs as long as you continue to own at least       
shares of Stock after the disposition.

 

 

 

Market Stand-off Agreement

 

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, you agree not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or agree to engage in any of the foregoing transactions
with respect to any shares of Stock without the prior written consent of the
Company or its underwriters, for such period of time after the effective date of
such registration statement as may be requested by the Company or the
underwriters (not to exceed 180 days in length).

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

5

--------------------------------------------------------------------------------


 

Executive Officer

 

NOTICE OF EXERCISE

 

ROYAL GOLD, INC.

2004 / 2015 OMNIBUS LONG-TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHTS

 

Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, CO  80202

 

Attention:  Secretary

 

Effective as of today, I,                        (“Purchaser”) hereby elect to
exercise the following stock appreciation rights (“SARs”) granted to me under
either (i) the Company’s 2004 Omnibus Long-Term Incentive Plan or (ii) its 2015
Omnibus Long-Term Incentive Plan, (the “Plan”) and available for exercise:

 

Grant Number or
Grant Name

 

Grant Exercise 
Price per Share

 

Number of Options to Exercise
(100 share minimum)

                  -SARs

 

$

       

 

 

 

WITHHOLDING TAXES:  I understand that the exercise of these SARs will result in
a taxable event to me, and that the Company will withhold shares to cover
applicable taxes, unless I have otherwise made alternative acceptable
arrangements with the Company.  Describe arrangement:

 

 

SHARE REGISTRATION:  Shares resulting from the exercise of these SARs are to be
registered:

 

o                                    In my name; or

 

o                                    In my name and the name of my spouse, as
joint tenants with right of survivorship:

 

My spouse’s name is:

 

My spouse’s Social Security or Tax Identification Number is:

 

SHARE DELIVERY:  Shares resulting from the exercise of these SARs are to be
delivered:

 

o                                    Electronically to my Shareworks® account;*

 

o                                    In paper certificate form to my Royal Gold
address; or

 

o                                    In paper certificate form to my brokerage
account as follows (the shares will not be delivered in “street name” under any
circumstances):

 

Broker name:

 

Broker address:

 

 

 

Contact name:

 

 

 

 

 

Contact number: (  )      -

 

 

 

 

 

Contact email:

 

DTC number:

 

 

 

 

1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Subject to holding requirements, trading window restrictions and/or Section 16
considerations, Shares delivered electronically to Purchaser’s Shareworks®
account may subsequently be electronically sold on the market or transferred to
Purchaser’s brokerage account or to another external institution, eliminating
the need for paper certificates, medallion guarantees, etc.

 

1.              Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

2.              Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Shares so acquired shall be
issued to the Purchaser as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in the Plan.

 

3.              Market Stand-off Agreement.  In connection with any underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, Purchaser agrees not to
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose or transfer for value or agree to engage
in any of the foregoing transactions with respect to any shares of Stock without
the prior written consent of the Company or its underwriters, for such period of
time after the effective date of such registration statement as may be requested
by the Company or the underwriters (not to exceed 180 days in length).

 

4.              Stock Ownership Requirements.  Purchaser understand that he or
she is required to continue to hold fifty percent (50%) of the Shares acquired
pursuant to the Option Agreement (such 50% to be determined after reducing the
Shares covered by the Option Agreement by the number of shares of Stock equal in
value to the amount required to be withheld to pay taxes in connection with the
purchase under this Notice) until the number of Shares owned by Purchaser equals
or exceeds the number of Shares specified to be held in the Option Agreement
related to these options.

 

5.              Stop-Transfer Notices.  Purchaser agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

6.              Tax Consultation.  Purchaser understands that he or she may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

 

7.              Entire Agreement.  The Plan and the Option Agreement under which
these options are covered, are incorporated herein by reference.  This Notice of
Exercise, the Plan and the Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Purchaser with
respect to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Company and
Purchaser.

 

2

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

 

 

 

Purchaser’s Signature

 

 

Purchaser’s Social Security No. or Tax Identification Number:      -   -

 

Purchaser’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company’s Use:

 

 

Vesting Requirement Verified  o

Date Received

 

 

Holding Requirement Verified  o

Official’s Initials

 

 

3

--------------------------------------------------------------------------------
